Citation Nr: 1550951	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-50 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, claimed as cataracts.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an initial compensable rating for the residuals of amputation of the left second toe.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1984.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2013, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the initial disability ratings now on appeal. 

The AMC granted the Veteran's claim of service connection for a bilateral eye disorder, diagnosed as nonproliferative diabetic retinopathy.  As to the issue of service connection, the RO considered that a full grant of the benefits sought.  The RO assigned a noncompensable rating, effective April 26 2013.  Thereafter, the case was returned to the Board.  

In October 2015, the Veteran through his representative, continued to maintain that the Veteran was entitled to service connection for a bilateral eye disorder, diagnosed as cataracts, secondary to his service-connected diabetes mellitus.  Therefore, that issue remains before the Board.  It is addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1.  Since service connection became effective May 28, 2007, management of the Veteran's diabetes mellitus with erectile dysfunction has required an oral hypoglycemic agent and restricted diet.  

2.  Since service connection became effective May 28, 2008, the Veteran's peripheral neuropathy of the left upper extremity has been productive of no more than mild impairment.  

3.  Since service connection became effective May 28, 2008, the Veteran's peripheral neuropathy of the right upper extremity has been productive of no more than mild impairment.  

4.  The May 16, 2008 amputation of the Veteran's left second toe involved the removal of the metatarsal head.  


CONCLUSIONS OF LAW

1.  Since service connection became effective May 28, 2007, the manifestations of diabetes mellitus with erectile dysfunction have not met or more nearly approximated the criteria for a rating in excess of 20 percent.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).  

2.  Since service connection became effective May 28, 2008, the Veteran has not met the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2015).  



3.  Since service connection became effective May 28, 2008, the Veteran has not met the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2015).  

4.  Since service connection became effective May 16, 2008, the criteria for a 20 percent schedular rating for the residuals of the Veteran's amputation of the left second toe have been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to notify him of the criteria for increased initial ratings for his service-connected diabetes mellitus, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe.  The Board must also determine whether the VA has met its duty to assist him in obtaining the evidence the Veteran reasonably identifies in order to support those claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In May 2008 the RO received the Veteran's application for entitlement to service connection for diabetes mellitus, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe.  Thereafter, the RO notified the Veteran of the information and evidence necessary to substantiate and complete his claims. 

In its rating action of December 2008, the RO granted the Veteran's claim of entitlement to service connection for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe.  The Veteran disagreed with the rating percentages, and this appeal ensued.  

Because they are derived from the initial service connection claims, the issues of entitlement to increase ratings are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

VA has therefore complied with its duty to assist the Veteran in the development of his claims of entitlement to increased ratings for diabetes mellitus, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe.  Accordingly, the Board will proceed to the merits of those issues.  

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999)   Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


Diabetes Mellitus with Erectile Dysfunction

Diabetes mellitus is rated in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7319.  A 20 percent rating is warranted when the management of diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the management of diabetes mellitus requires insulin, a restricted diet, and the regulation of activities.  A 60 percent rating is warranted when the management of diabetes mellitus requires the use of insulin, a restricted diet, and regulation of the veteran's activities, and produces episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

Regulation of activities" is defined by Diagnostic Code7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. At 363-365 (2007).  

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

A review of the evidence, including the VA examinations of October 2008 and April 2013, shows that since service connection became effective, management of the Veteran's diabetes mellitus with erectile dysfunction has required an oral hypoglycemic agent and restricted diet.  There is no associated progressive loss of strength or unintended weight loss.  

Although controlling his diabetes affects the Veteran's ability to work, he has not required the regulation of his activities.  In addition, he has had no episodes of ketoacidosis or hypopglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  The manifestations of his diabetes mellitus do not therefore meet or more nearly approximate the criteria for a rating in excess of 20 percent.  Accordingly, the initial rating is confirmed and continued, and the appeal is denied.  

Peripheral Neuropathy of the Upper Extremities

In evaluating impairment of the upper extremities, it is often important to determine a veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.  In this case, the Veteran is right-handed.

The Veteran's peripheral neuropathy of each upper extremity is rated as paralysis of the median nerve.  A 10 percent rating is warranted for mild impairment of the major or minor upper extremity.  A 30 percent rating is warranted for moderate impairment of the major upper extremity, while a 20 percent rating is warranted for moderate impairment of the minor upper extremity.  

A review of the evidence, including the VA examinations of October 2008 and April 2013, shows that the Veteran's bilateral upper extremity neuropathy is manifested, primarily, by subjective complaints.  His upper extremity strength and sensory processes are within normal limits, and there is no evidence of muscle atrophy from disuse.  In addition, the reflexes throughout the Veteran's upper extremities are normal at 2+, bilaterally.  Such findings have resulted in no reported impact on his ability to perform his daily activities, including his ability to work; and there is no evidence of any more than mild impairment as a result of peripheral neuropathy in the Veteran's upper extremities.  These findings and the remainder of the evidence, do not meet or more nearly approximate the criteria for an initial rating in excess of 10 percent for either upper extremity.  Accordingly, the initial 10 percent ratings are confirmed and continued, and the appeal is denied.   

The Left Second Toe

The Veteran's residuals of amputation of the left second toe are currently rated as scars.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) 38 C.F.R. § 4.118,  Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118,  Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118,  Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118,  Diagnostic Code 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118,  Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118,  Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118,  Diagnostic Code 7804, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118,  Diagnostic Code 7805.

In 2008, VA clarified its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2015)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Under the clarified criteria a veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under  diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of  whether the veteran's disability has increased since the last review.  To date, however, the Veteran has not requested such review.  

On May 16, 2008, the Veteran underwent an open amputation of his left second toe, due to the presence of gangrene.  Evidence dated since that time, such as the reports of VA examinations in October 2008 and April 2013, show a superficial, non-keloidal residual scar measuring 4 cm by 0.2 cm.  It is well-healed without objective evidence of pain, instability, or effect on the motion of the other toes.  In addition, there is no disfigurement, adherence, tissue loss, inflammation, edema, hyperpigmentation, or abnormal texture.  Such findings do not meet or more nearly approximate the criteria for an initial compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, and 7805.  However, that does not end the inquiry.  

A higher rating is available under 38 C.F.R. § 4.71a, Diagnostic Code 5172.  Under that code, a 20 percent rating is warranted for the amputation of one or two toes other than the great toe, if there has been removal of the metatarsal head.  During a VA examination in October 2008, it was noted that the May 16, 2008 surgery had resulted in loss of the metatarsal head.  
Accordingly, an initial 20 percent schedular rating is warranted for amputation of the left second toe.  To that extent, the appeal is granted.  


Extraschedular Considerations

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe.  38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The manifestations of the Veteran's service-connected diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe are contemplated by the regular schedular criteria .  38 C.F.R. § 4.71a, Diagnostic Code 5172, 38 C.F.R. § 4.119, Diagnostic Code 7913 and 38 C.F.R. § 4,124a, Diagnostic Code  5172.  The rating for diabetes mellitus contemplates the Veteran's need for medication, a restricted diet, regulation of activities, and episodes of ketoacidosis and hypoglycemia.  The rating for peripheral neuropathy contemplates the neurologic manifestations and severity of impairment on his daily activities.  The rating for the left second toe contemplates amputation and the size, pain, stability, and limitation of motion associated with scars.  

Given the variety of ways in which the rating schedule contemplates the manifestations of the Veteran's disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, or the residuals of an amputation of his left second toe have caused him to miss work or have resulted in any hospitalizations.  The Veteran's service-connected diabetes mellitus with erectile dysfunction, peripheral neuropathy of the upper extremities, and the residuals of an amputation of his left second toe do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  Thus, even if the Veteran's disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to an initial 20 percent rating for the residuals of amputation of the left second toe is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

The issue of entitlement to service connection for a bilateral eye disorder, diagnosed as cataracts is remanded to the AOJ for the following actions:

1.  The AOJ must return the claims file to the examiner who performed the April 2013 VA eye examination for an opinion as to whether or not the Veteran's bilateral cataracts are PROXIMATELY DUE TO OR HAVE BEEN AGGRAVATED BY his service-connected diabetes mellitus.  

In determining aggravation, the examiner must state, SPECIFICALLY, whether or not there has been a chronic worsening of the cataracts since they were first manifested.  If so, the examiner must opine whether it is due to the natural progress of the cataracts or to the Veteran's service-connected diabetes mellitus.  

The examiner is advised that under the law, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

THE EXAMINER MUST STATE HOW AND WHY SHE REACHED EACH OPINION SHE DID.  The examiner's attention is called to the following articles submitted by the Veteran's representative:  

Mohammad-Ali Javidi, MD and Siamak Zarei-Ghanavati, MD, Cataracts in Diabetic Patients:  A Review Article, 3 Journal of Ophthalmic and Vision Research 52-65 (2008)

Eye Problems and Diabetes, WebMD at http://www.webmd.com/eye-health/eye-problems  

If the examiner is unable to reach an opinion without resort to SPECULATION, she must state why that is so.  

If the April 2013 VA examiner is unavailable, the claims file must be referred to a similarly qualified health care professional for a record review and opinion.  

If the examiner finds that an additional examination is necessary, such an examination must be scheduled.  

2.  When the actions in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a bilateral eye disorder, diagnosed as cataracts. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


